EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Jacques Etkowicz on January 06, 2022 to amend the claims as following:

Claim 1 (Currently Amended): A handle for a motor vehicle opening, equipped with an ultra-high-frequency antenna [having means] for transmitting and receiving a signal at a predetermined wavelength, with a device for detecting the approach of and/or contact by a user, with a printed circuit board and with at least one connecting cable intended for electrically connecting the printed circuit board to an electronic control unit of the motor vehicle,  said at least one connecting cable having a section projecting from the remainder of said at least one connecting cable, a length of the projecting section being equal to one quarter of said predetermined wavelength with a tolerance of +/-20%, wherein the section projecting from the remainder of said at least one connecting cable extends at 90° with a range of variation of +/-30° around this value compared to the remainder of said at least one connecting cable, the projecting section forming a loop to reduce electromagnetic radiation from said at least one connecting cable oriented inside the motor vehicle. 

Claim 2 (Previously Presented): The handle as claimed in claim 1, wherein the loop has two branches flattened against each other or two branches having a spacing between them of less than one fifth of the predetermined wavelength with a tolerance of +/-20%. 

Claim 3 (Previously Presented): The handle as claimed in claim 1, wherein the section projecting from the remainder of said at least one connecting cable is located in a first quarter of the length of said at least one connecting cable starting from the printed circuit board. 

Claim 4 (Previously Presented): The handle as claimed in claim 1, wherein  said at least one cable comprises a part in the form of a microstrip extending against a face of the printed circuit board, the microstrip incorporating the section projecting from the remainder of said at least one connecting cable. 

Claim 5 (Previously Presented): The handle as claimed in claim 1, wherein the ultra-high-frequency antenna, the device for detecting the approach of and/or contact by a user and the printed circuit board are housed in a sealed casing, the sealed casing and the handle comprising a passage respectively toward the outside of the casing and the outside of the handle for said at least one connecting cable. 

Claim 6 (Currently Amended): A motor vehicle opening comprising a handle on an outer face, the opening comprising an automatic locking and unlocking [means] device, wherein the handle is as claimed in claim 1, said at least one connecting cable passing 

Claim 7 (Currently Amended): An assembly of an electronic control unit responsible for locking and unlocking at least one opening of a motor vehicle and at least one opening, wherein the opening is as claimed in claim 6, said at least one connecting cable connecting the printed circuit board to the electronic control unit, the automatic locking and unlocking [means] device of the opening being controlled by [activation means of] the electronic control unit. 

Claim 8 (Previously Presented): A motor vehicle, an assembly as claimed in claim 7. 

Claim 9 (Currently Amended): The handle as claimed in claim [2] 3, wherein the loop has two branches flattened against each other or two branches having a spacing between them of less than one fifth of the predetermined wavelength with a tolerance of +/-20%. 

Claim 10 (Previously Presented): The handle as claimed in claim 2, wherein the section projecting from the remainder of said at least one connecting cable is located in a first quarter of the length of said at least one connecting cable starting from the printed circuit board.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention said at least one connecting cable having a section projecting from the remainder of said at least one connecting cable, a length of the projecting section being equal to one quarter of said predetermined wavelength with a tolerance of +/-20%, wherein the section projecting from the remainder of said at least one connecting cable extends at 90° with a range of variation of +/-30° around this value compared to the remainder of said at least one connecting cable, the projecting section forming a loop to reduce electromagnetic radiation from said at least one connecting cable oriented inside the motor vehicle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684